Exhibit 10.24
SECOND AMENDMENT TO FOURTH AMENDED
AND RESTATED CREDIT AGREEMENT
     This Second Amendment to Fourth Amended and Restated Credit Agreement (this
“Second Amendment”) executed as of February 19, 2009, to be effective as of
December 31, 2008, is by and among PARALLEL PETROLEUM CORPORATION, a Delaware
corporation (“Borrower”), and CITIBANK, N.A., BNP PARIBAS, WESTERN NATIONAL
BANK, COMPASS BANK, BANK OF SCOTLAND plc, TEXAS CAPITAL BANK, N.A., BANK OF
AMERICA, N.A. and WEST TEXAS NATIONAL BANK (collectively, “Lenders”), and
CITIBANK, N.A., as Joint Lead Arranger and as Administrative Agent (“Agent”) and
BNP PARIBAS, as Joint Lead Arranger and as Syndication Agent.
RECITALS:
     WHEREAS, Borrower and Lenders in the capacities stated above, entered into
that certain Fourth Amended and Restated Credit Agreement dated as of May 16,
2008, as amended by First Amendment to Fourth Amended and Restated Credit
Agreement dated as of October 31, 2008 (the “Credit Agreement”).
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the parties hereto
agree as follows:
Agreement
     Section 1. Definitions. Except as otherwise expressly provided herein, all
terms defined in the Credit Agreement shall have the same meanings herein.
     Section 2. New Definition of Cash Equivalent Investments. Section 1 of the
Credit Agreement is hereby amended to include the following additional defined
term in the appropriate alphabetical order:
     Cash Equivalent Investments means (i) short-term obligations of, or fully
guaranteed by, the United States of America with maturities of not more than
180 days and maintained with a Lender or an Affiliate of a Lender, (ii) demand
deposit and money market accounts maintained in the ordinary course of business
with a Lender or an Affiliate of a Lender, and (iii) certificates of deposit
issued by and time deposits with a Lender or an Affiliate of a Lender; provided,
that in each case with respect to the foregoing clauses (i), (ii) and (iii) that
the same are not pledged as security for any indebtedness or other obligations.

1



--------------------------------------------------------------------------------



 



     Section 3. Amendment to Definition of Consolidated EBITDA. The definition
of “Consolidated EBITDA” in Section 1 of the Credit Agreement is hereby amended
in its entirety to read as follows:
     Consolidated EBITDA means for any period, Borrower’s consolidated earnings
during such period from continuing operations, before provision for interest
expenses, income taxes, depreciation, depletion, amortization, gains and losses
on asset sales and other non-cash charges, plus payments received by Borrower
during such period under Rate Management Transactions and less payments made by
Borrower during such period under Rate Management Transactions.
     Section 4. Amendment to Definition of Consolidated Funded Debt. The
definition of “Consolidated Funded Debt” in Section 1 of the Credit Agreement is
hereby amended in its entirety to read as follows:
     Consolidated Funded Debt means as of any date, Borrower’s total outstanding
liabilities for borrowed money and other interest-bearing liabilities on such
date, determined in each case on a consolidated basis in accordance with GAAP,
plus an amount equal to the amount, if any, that Borrower’s accounts payable
exceed Borrower’s accounts receivable (each as determined in accordance with
GAAP), and less an amount equal to the value of Borrower’s Cash Equivalent
Investments on such date.
     Section 5. Amendment to Definition of LIBOR Margin. The definition of
“LIBOR Margin” in Section 1 of the Credit Agreement is hereby amended in its
entirety to read as follows:
     LIBOR Margin means:
     (a) three percent (3.00%) per annum whenever the Borrowing Base Usage is
equal to or greater than 75%; or
     (b) two and three-quarters percent (2.75%) per annum whenever the Borrowing
Base Usage is equal to or greater than 50% but less than 75%; or
     (c) two and one-half percent (2.50%) per annum whenever the Borrowing Base
Usage is less than 50%.
     Section 6. Addition of Affirmative Covenant. The Credit Agreement is hereby
amended to include a new Section 12(z) reading as follows:
     (z) Depository and Investment Accounts. Borrower will, and will cause each
Subsidiary to, maintain all of its certificates of deposit and demand
depository, money market and investment accounts with a Lender or with an
Affiliate of a Lender, except (i) Borrower’s existing investment account with

2



--------------------------------------------------------------------------------



 



RBC Wealth Management, a division of RBC Capital Markets Corporation, which
shall not have a balance at any time exceeding $3,000,000, and (ii) certificates
of deposit or similar instruments to secure Borrower’s or a Subsidiary’s
performance of statutory obligations, surety or appeal bonds, performance bonds
or other obligations of Borrower or a Subsidiary of a like nature incurred in
the ordinary course of business not exceeding $500,000 in the aggregate.
     Section 7. Amendment to Funded Debt Ratio Covenant. Section 13(c) of the
Credit Agreement is hereby amended in its entirety to read as follows:
     (c) Funded Debt Ratio. Borrower will not allow its ratio of Consolidated
Funded Debt to Consolidated EBITDA to exceed (i) 4.25 to 1.00 as of December 31,
2008 or during the years 2009 and 2010, or (ii) 4.00 to 1.00 during the year
2011 and thereafter during the term hereof. This ratio shall be calculated at
the end of each fiscal quarter of Borrower using the results of the twelve-month
period immediately preceding the end of each such fiscal quarter.
     Section 8. Amendment to Remedies of Lenders. The last paragraph of
Section 14 of the Credit Agreement is hereby amended in its entirety to read as
follows:
     Upon the occurrence and during the continuance of any Event of Default, the
Lenders are hereby authorized at any time and from time to time, without notice
to the Borrower (any such notice being expressly waived by the Borrower), to
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) and investment property at any time held and other
indebtedness and obligations at any time owing by any of the Lenders or any
Affiliate of any of the Lenders to or for the credit or the account of Borrower
against any and all of the indebtedness of the Borrower under the Notes and the
Loan Documents, including this Agreement, irrespective of whether or not the
Lenders shall have made any demand under the Loan Documents, including this
Agreement or the Notes and although such indebtedness may be unmatured. Any
amount set-off by any of the Lenders shall be applied against the indebtedness
owed the Lenders by the Borrower pursuant to this Agreement and the Notes. The
Lenders agree promptly to notify the Borrower after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Lenders under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Lenders may have.
     Section 9. Representations and Warranties of Borrower. Borrower represents
and warrants to Lenders as follows:
          (a) The representations and warranties contained in Section 10 of the
Credit Agreement are true and correct on and as of the date hereof as though
made on and as of the date

3



--------------------------------------------------------------------------------



 



hereof, except for those representations and warranties which address matters
only as of a particular date (which remain true and correct as of such date).
          (b) No Event of Default or Default has occurred and is continuing
under the Credit Agreement.
          (c) The execution, delivery and performance by Borrower of this Second
Amendment are within Borrower’s corporate powers, have been duly authorized by
all necessary action, require no action by or in respect of, or filing with, any
governmental body, agency or official and do not violate or constitute a default
under any provisions of applicable law or any material agreement binding upon
Borrower or its Subsidiaries or result in the creation or imposition of any Lien
upon any of the assets of Borrower or its Subsidiaries, except Permitted Liens.
          (d) This Second Amendment constitutes the valid and binding obligation
of Borrower enforceable in accordance with its terms except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditor’s rights generally, and (ii) the availability of equitable
remedies may be limited by equitable principles of general application.
     Section 10. Conditions Precedent. Upon the satisfaction of each of the
following conditions, this Second Amendment shall be effective as of
December 31, 2008:

  (a)   Agent shall have received counterparts of this Second Amendment duly
executed by Borrower and Lenders;     (b)   Agent shall have received any other
documents, certificates and opinions in connection with this Second Amendment
that may be requested by Agent, in form and substance satisfactory to Agent; and
    (c)   Borrower shall have paid to Agent for the ratable benefit of Lenders a
facility fee in the amount of $575,000.

     Section 11. Ratification of Credit Agreement and Other Loan Documents.
Except as expressly amended hereby, the Credit Agreement and all of the other
Loan Documents are and shall be unchanged and all of the terms, provisions,
covenants, conditions, schedules and exhibits thereof shall remain and continue
in full force and effect and are hereby ratified and confirmed by Borrower and
Lenders as of the date of this Second Amendment as if the Credit Agreement and
the other Loan Documents were executed by Borrower and the other parties thereto
as of the date of this Second Amendment. The amendments contemplated hereby
shall not limit or impair any Liens securing the Loans, all of which are hereby
ratified, affirmed and extended to secure the Loans as they may be increased
pursuant hereto.
     Section 12. No Waiver. Neither the execution by Lenders of this Second
Amendment nor anything contained herein shall in anywise be construed or operate
as a waiver by Lenders of any Default or Event of Default (whether now existing
or that may occur hereafter) or of any of

4



--------------------------------------------------------------------------------



 



Lenders’ or Agent’s rights under the Credit Agreement as amended hereby or under
any of the other Loan Documents.
     Section 13. Miscellaneous.
     13.1 Legal Expenses. Borrower hereby agrees to pay on demand all reasonable
fees and expenses of counsel to the Agent incurred by the Agent in connection
with the preparation, negotiation and execution of this Second Amendment and all
related documents.
     13.2 Multiple Counterparts. This Second Amendment may be executed in a
number of identical separate counterparts (including by facsimile transmission),
each of which for all purposes is to be deemed an original but all of which
shall constitute, collectively, one agreement. No party to this Second Amendment
shall be bound hereby until a counterpart of this Second Amendment has been
executed by all parties hereto.
     13.3 Reference to Agreement. Each of the Loan Documents is hereby amended
so that any reference in the Loan Documents to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.
     13.4 Governing Law. This Second Amendment is being executed and delivered,
and is intended to be performed, in Midland, Midland County, Texas, and the
substantive laws of Texas shall govern the validity, construction, enforcement
and interpretation of this Second Amendment and all other documents and
instruments referred to herein, unless otherwise specified therein.
     13.5 Plural and Singular Forms. The definitions given to terms defined
hereby shall be equally applicable to both the singular and plural forms of such
terms.
     13.6 Final Agreement. THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

5



--------------------------------------------------------------------------------



 



     IN WITNESS THEREOF, Borrower and Lenders have caused this Second Amendment
to be duly executed as of the day and year first above written.

              BORROWER:   PARALLEL PETROLEUM CORPORATION,         a Delaware
corporation    
 
           
 
  By:   /s/ Steven D. Foster    
 
           
 
      Steven D. Foster    
 
      Chief Financial Officer    
 
            LENDERS:   CITIBANK, N.A. a national banking association, as Joint
Lead Arranger and Administrative Agent and as a Lender    
 
           
 
  By:   /s/ Frank K. Stowers    
 
           
 
      Frank K. Stowers    
 
      Vice President    

[SIGNATURE PAGE TO SECOND AMENDMENT TO FOURTH
AMENDED AND RESTATED CREDIT AGREEMENT]

6



--------------------------------------------------------------------------------



 



                  BNP PARIBAS, as Joint Lead Arranger and
Syndication Agent and as a Lender    
 
           
 
  By:   /s/ Brian M. Malone    
 
           
 
  Name:   Brian M. Malone    
 
           
 
  Title:   Managing Director    
 
           
 
           
 
  By:   /s/ Courtney Kubesch    
 
           
 
  Name:   Courtney Kubesch    
 
           
 
  Title:   Vice President    
 
           

[SIGNATURE PAGE TO SECOND AMENDMENT TO FOURTH
AMENDED AND RESTATED CREDIT AGREEMENT]

7



--------------------------------------------------------------------------------



 



            WESTERN NATIONAL BANK,
as a Lender
      By:   /s/ Wesley D. Bownds       Wesley D. Bownds        President     

[SIGNATURE PAGE TO SECOND AMENDMENT TO FOURTH
AMENDED AND RESTATED CREDIT AGREEMENT]

8



--------------------------------------------------------------------------------



 



                  COMPASS BANK,
as a Lender    
 
           
 
  By:   /s/ Kathleen J. Bowen    
 
           
 
  Name:   Kathleen J. Bowen    
 
           
 
  Title:   Senior Vice President    
 
           

[SIGNATURE PAGE TO SECOND AMENDMENT TO FOURTH
AMENDED AND RESTATED CREDIT AGREEMENT]

9



--------------------------------------------------------------------------------



 



                  BANK OF SCOTLAND plc,
as a Lender    
 
           
 
  By:   /s/ Julia R Franklin    
 
           
 
  Name:   Julia R Franklin    
 
           
 
  Title:   Assistant Vice President    
 
           

[SIGNATURE PAGE TO SECOND AMENDMENT TO FOURTH
AMENDED AND RESTATED CREDIT AGREEMENT]

10



--------------------------------------------------------------------------------



 



                  TEXAS CAPITAL BANK, N.A.,
as a Lender    
 
           
 
  By:   /s/ Brian J. Petet    
 
           
 
  Name:   Brian J. Petet    
 
           
 
  Title:   Senior Vice President    
 
           

[SIGNATURE PAGE TO SECOND AMENDMENT TO FOURTH
AMENDED AND RESTATED CREDIT AGREEMENT]

11



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.,
as a Lender    
 
           
 
  By:   /s/ Jeffrey H. Rathkamp    
 
           
 
  Name:   Jeffrey H. Rathkamp    
 
           
 
  Title:   Managing Director    
 
           

[SIGNATURE PAGE TO SECOND AMENDMENT TO FOURTH
AMENDED AND RESTATED CREDIT AGREEMENT]

12



--------------------------------------------------------------------------------



 



                  WEST TEXAS NATIONAL BANK,
as a Lender    
 
           
 
  By:   /s/ Chris L. Whigham    
 
           
 
  Name:   Chris L. Whigham    
 
           
 
  Title:   Senior Vice President    
 
           

[SIGNATURE PAGE TO SECOND AMENDMENT TO FOURTH
AMENDED AND RESTATED CREDIT AGREEMENT]

13